EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Woldin on June 8, 2021.
The application has been amended as follows: 
Replace claim 18 as follows:
Claim 18. 	A set for applying a flat, flexible two-dimensional thin-film strip at a target location into a living tissue, the set comprising:
	the thin-film strip to be applied, the thin-film strip having a thin-film strip distal end and a reinforced retaining hole in the thin-film strip distal end, 		
an application tool adapted to be removably insertable into the living tissue, wherein the application tool comprises an insertion needle having an inner bore and a window on one side next to its distal end opening towards the inner bore; and 
a coupling device disposed in the application tool, the coupling device releasably attaching the thin-film strip distal end to the application tool when the thin-film strip distal end is in the application tool, the coupling device further comprises a retaining wire designed to pass 
wherein the reinforced retaining hole in the thin-film strip distal end and the retaining wire lies in the window during insertion of the thin-film strip into the living tissue, such that the thin-film strip is removably locked to the insertion needle; and 
	wherein the application tool is configured to be mechanically disengageable from the thin-film strip distal end, and is subsequently removable from the living tissue without residue
thereby leaving the thin-film strip at the target location in the living tissue upon removal of the application tool.
Claim 21. Cancelled.
Claim 22-24: “The set of claim 21” is changed to –The set of claim 18--;
Claim 25, ln. 7: “an application tool removably insertable in the living tissue,” is changed to –an application tool is adapted to be removably insertable into the living tissue,--;
Claim 25, ln. 10: “and is mechanically separable” is changed to –and is configured to be mechanically separable--;
Claim 26, ln. 7: “an application tool removably insertable in the living tissue,” is changed to –an application tool is adapted to be removably insertable into the living tissue,--;
Claim 26, ln. 11 “and is mechanically separable” is changed to –and is configured to be mechanically separable--;
Claim 27, ln. 6: “an application tool removably insertable in the living tissue,” is changed to –an application tool is adapted to be removably insertable into the living tissue,--;
Claim 35. Cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
During the search of the prior art, Ko et al. (U.S. PGPub. No. 2006/0122676) was found to be closest to the claimed invention. However, Ko fails to disclose the amended claimed inventions as claimed in claim 18, 25, 26 and 27. Specifically, Ko fails to disclose that the combination of structures as claimed in independent claims 18, 25, 26, and 27. 
With respect to independent claim 18, Ko fails to disclose the application tool and the coupling device disposed in the application tool, wherein the coupling device is a retaining wire that is configured to releasably attachable to the thin-film strip distal end to the application tool. Note that Ko’s coupling device is a suture which is not releasably attachable to a distal end of the thin-film strip. Claims 19-20, 22-24 and 30-33 is allowed as being dependent on independent claim 18.
With respect to independent claim 25, Ko fails to disclose the claims thin-film strip tapering at its distal end into a separatable polyimide retaining thread. Claims 28 and 29 are allowed as being dependent on independent claim 25.
With respect to independent claim 26, Ko fails to disclose a polyimide thread that is attached to a thin-film strip distal end to an application tool that is mechanically separable from a distal end of the thin-film strip by pulling on the retaining thread. There would be no motivation to modify Ko’s suture so that when the suture is pulled, the knot is untied as that would prevent the pulling of the thin strip across the tissue.
With respect to claim 27, Ko fails to disclose that the application tool comprises a solid needle having two through bores spaced apart longitudinally in its distal end. O’ Conner (U.S. PGPub. No. 2008/0046056) only teaches two through bores that are longitudinally spaced apart. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/8/2021